Citation Nr: 0330608	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

Initially, the Board notes that the liberalizing provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the implementing regulations are applicable to 
the appellant's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claim of 
entitlement to a higher initial rating for PTSD.

The Board also notes that in his January 2002 substantive 
appeal, the veteran indicated his belief that his February 
2001 VA psychiatric examination was inadequate.  He also 
indicated that he received counseling for PTSD every six 
weeks, and that he was prescribed medication for his PTSD 
symptoms.  He noted that the dosage of his medications had 
been increased.

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, 
the RO should so inform the appellant 
and his representative, and request them 
to provide the outstanding evidence.

3.  In any event, the RO should obtain 
relevant treatment records from the 
Pittsburgh VA Healthcare System for the 
period from August 2000 to the present.

4.  Then, the veteran should be provided 
a VA examination by a psychiatrist or 
psychologist to determine the extent of 
impairment from his PTSD.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related to the PTSD.  The examiner 
should explain what the assigned score 
represents.  

A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issue of entitlement to a higher initial 
evaluation for PTSD.  In readjudicating 
the veteran's claim, the RO should 
determine whether staged ratings are 
warranted, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




